 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL DEWAYNE ALLEN,                            No. 2:20-CV-0055-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    CSP – SACRAMENTO,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s complaint (ECF No. 1).

19                  The court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                  I. PLAINTIFF’S ALLEGATIONS

 8                  Plaintiff names as the sole defendant “C.S.P. – Sacramento.” See ECF No. 1, pg.

 9   7 (Civil Cover Sheet). According to plaintiff, he was pepper-sprayed at California State Prison –

10   Sacramento “while in a catonic [sic] state, and not decontaminated.” See id. at 3-4. Plaintiff does

11   not name the individual(s) allegedly responsible.

12

13                                            II. DISCUSSION

14                  Plaintiff’s compliant suffers from two defects. First, the only named defendant is

15   immune under the Eleventh Amendment. Second, plaintiff has not stated facts to establish a

16   causal link between any individual and the alleged constitutional violation.

17          A.      Eleventh Amendment Immunity

18                  The Eleventh Amendment prohibits federal courts from hearing suits brought

19   against a state both by its own citizens, as well as by citizens of other states. See Brooks v.

20   Sulphur Springs Valley Elec. Coop., 951 F.2d 1050, 1053 (9th Cir. 1991). This prohibition
21   extends to suits against states themselves, and to suits against state agencies. See Lucas v. Dep’t

22   of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam); Taylor v. List, 880 F.2d 1040, 1045 (9th

23   Cir. 1989). A state’s agency responsible for incarceration and correction of prisoners is a state

24   agency for purposes of the Eleventh Amendment. See Alabama v. Pugh, 438 U.S. 781, 782

25   (1978) (per curiam); Hale v. Arizona, 993 F.2d 1387, 1398-99 (9th Cir. 1993) (en banc).

26                  The Eleventh Amendment also bars actions seeking damages from state officials
27   acting in their official capacities. See Eaglesmith v. Ward, 73 F.3d 857, 859 (9th Cir. 1995); Pena

28   v. Gardner, 976 F.2d 469, 472 (9th Cir. 1992) (per curiam). The Eleventh Amendment does not,
                                                         2
 1   however, bar suits against state officials acting in their personal capacities. See id. Under the

 2   doctrine of Ex Parte Young, 209 U.S. 123 (1908), the Eleventh Amendment does not bar suits for

 3   prospective declaratory or injunctive relief against state officials in their official capacities. See

 4   Armstrong v. Wilson, 124 F.3d 1019, 1025 (9th Cir. 1997). The Eleventh Amendment also does

 5   not bar suits against cities and counties. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690

 6   n.54 (1978).

 7                  Here, plaintiff names as the only defendant California State Prison – Sacramento,

 8   which is immune from suit. Plaintiff will be provided an opportunity to name non-immune

 9   defendants.

10          B.      Causal Link

11                  To state a claim under 42 U.S.C. § 1983, the plaintiff must allege an actual

12   connection or link between the actions of the named defendants and the alleged deprivations. See

13   Monell v. Dep’t of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A

14   person ‘subjects’ another to the deprivation of a constitutional right, within the meaning of

15   § 1983, if he does an affirmative act, participates in another's affirmative acts, or omits to perform

16   an act which he is legally required to do that causes the deprivation of which complaint is made.”

17   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Vague and conclusory allegations

18   concerning the involvement of official personnel in civil rights violations are not sufficient. See

19   Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982). Rather, the plaintiff must set forth

20   specific facts as to each individual defendant’s causal role in the alleged constitutional
21   deprivation. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988).

22                  Here, plaintiff has not named the individual(s) responsible for the constitutional

23   violation alleged in the complaint. As discussed above, the only defendant named is immune

24   from suit. Plaintiff will be provided an opportunity to amend.

25   ///

26   ///
27   ///

28   ///
                                                         3
 1                                          III. CONCLUSION

 2                  Because it is possible that the deficiencies identified in this order may be cured by

 3   amending the complaint, plaintiff is entitled to leave to amend prior to dismissal of the entire

 4   action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is

 5   informed that, as a general rule, an amended complaint supersedes the original complaint. See

 6   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following dismissal with leave to

 7   amend, all claims alleged in the original complaint which are not alleged in the amended

 8   complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Therefore, if

 9   plaintiff amends the complaint, the court cannot refer to the prior pleading in order to make

10   plaintiff's amended complaint complete. See Local Rule 220. An amended complaint must be

11   complete in itself without reference to any prior pleading. See id.

12                  If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

13   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

14   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

15   each named defendant is involved, and must set forth some affirmative link or connection

16   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

17   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

18                  Finally, plaintiff is warned that failure to file an amended complaint within the

19   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

20   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply
21   with Rule 8 may, in the court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).

22   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                        4
 1                   Accordingly, IT IS HEREBY ORDERED that:

 2                   1.       Plaintiff’s complaint is dismissed with leave to amend; and

 3                   2.       Plaintiff shall file a first amended complaint within 30 days of the date of

 4   service of this order.

 5

 6

 7   Dated: January 22, 2020
                                                             ____________________________________
 8                                                           DENNIS M. COTA
 9                                                           UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         5
